Exhibit YUM! Brands, Inc. Ratio of Earnings to Fixed Charges Years Ended 2009-2005 (In millions except ratio amounts) 52 weeks 53 weeks 52 weeks 2009 2008 2007 2006 2005 Earnings: Pretax income from continuing operations before cumulative effect of accounting changes $ 1,396 $ 1,280 $ 1,191 $ 1,108 $ 1,026 Minority interest — 11 — — — 50% or less owned Affiliates’ interests, net (1 ) (1 ) (7 ) (12 ) (8 ) Interest Expense 229 273 217 174 148 Interest portion of net rent expense 276 258 243 209 179 Earnings available for fixed charges $ 1,900 $ 1,821 $ 1,644 $ 1,479 $ 1,345 Fixed Charges: Interest Expense $ 230 $ 273 $ 217 $ 174 $ 148 Interest portion of net rent expense 276 258 243 209 179 Total fixed charges $ 506 $ 531 $ 460 $ 383 $ 327 Ratio of earnings to fixed charges 3.75 3.43 3.57 3.86 4.11
